NO. 07-02-0146-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 29, 2002

______________________________



BLANCHA WALLACE,



Appellant

v.



LINDA FAY MINCEY,



Appellee

                                                            



FROM THE 251
ST
 DISTRICT COURT OF POTTER COUNTY;



NO. 85,191-C; HON. PATRICK A. PIRTLE, PRESIDING

______________________________



ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL

                                                            



Before BOYD, C.J., QUINN and REAVIS, JJ.

Blancha Wallace, appellant, has moved to dismiss her appeal contending that “all matters in controversy have been compromised and settled and there is no further need for the appeal of this cause.”  Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal.  Having dismissed the appeal at appellant’s personal request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

  

Per Curiam



Do not publish.